IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40704
                          Conference Calendar



DUD STEADMAN,

                                           Plaintiff-Appellant,

versus

ORLANDO PEREZ; WILLIAM A. BOOTHE;
MAXIMILIANO J. HERRERA; KEVIN WESEMAN,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-99-CV-87
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Dud Steadman (TDCJ # 358789) appeals the district court’s

dismissal of his in forma pauperis (IFP) civil rights complaint.

The court dismissed the complaint as frivolous and for failure to

state a claim.     See 28 U.S.C. § 1915(e)(2)(B)(i) & (ii).   We

review § 1915(e)(2)(B)(i) dismissals for an abuse of discretion.

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).       A

dismissal under § 1915(e)(2)(B)(ii) for failure to state a claim




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40704
                                 -2-

is reviewed de novo.    Black v. Warren, 134 F.3d 732, 734 (5th

Cir. 1998).

     Steadman’s mere disagreement with the medical decision to

lift his earlier medical restrictions is not actionable under

42 U.S.C. § 1983.    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th

Cir. 1991).   Further, Steadman cannot show that the work

assignment that he complains of was made with deliberate

indifference to his health or safety.      See Jackson v. Cain, 864

F.2d 1235, 1245 (5th Cir. 1989).    Upon the record before the

district court at the time judgment was entered, the court’s

determination that Steadman’s due process claim also failed was

not in error.    See Luken v. Scott, 71 F.3d 192, 193 (5th Cir.

1995).   Steadman’s assertions regarding his being housed with

medium custody inmates are insufficient to establish deliberate

indifference to his health or safety.      See Farmer v. Brennan, 511

U.S. 825, 847 (1994).   We lack jurisdiction to review the denial

of a temporary restraining order.    See House the Homeless, Inc.

v. Widnall, 94 F.3d 176, 180, n.8 (5th Cir. 1996).     The judgment

of the district court is AFFIRMED.

     AFFIRMED.